Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The Japanese patent documents and WO 2017-122492 cited in the information disclosure statement of 19 September 2020 have been considered with respect to the provided English abstracts.
The articles cited in the information disclosure statement filed 19 September 2020 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the required titles for the articles are missing from the citations.  They have been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 1-4 and 10-15 only define the first, second and third organic compounds in terms of their combined persistence emission property and the excitation single energy property relationship between the lowest excited single energy level of the third organic compound and the lowest excited single energy level from the first and second organic compounds. Claim 5 only defines the first and second compounds in terms of the property that the compounds can form an exciplex together. Claim 6 only defines the first compound and second compounds in terms of their ability to donating and accepting electron properties. Finally, claim 7 only defines the third compound in its property that it can form an aggregate. The fact that the first and second compounds can form an exciplex together or that the first compound donates electrons and second compound accepts electrons does not define the compositions of these compounds with respect to the claimed composition since these claims and claim 1 do not require that the first and second compounds to exhibit long-persistent luminescence. Furthermore the lowest excited single energy of a compound does not determine whether it is long-persistent or nor. Thus claims 1-7 and 10-15 are indefinite since they define the claimed long-persistent composition and the organic compounds that comprise the composition in terms of their properties alone since the claimed properties do not particularly point out and distinctly claim the composition of the claimed composition or of the first, second and third compounds.  See Ex parte Spacht 165 USPQ 409 (PO BdPatApp 1969); Ex parte Slob 157 USPQ 172 (PO BdPatApp 1967); Ex parte Pulvari 157 USPQ 169 (PO BdPatApp 1966).
Claims 1-15 are indefinite as to what is meant by “the lowest excited single energy level from the first and second organic compounds”. Does this mean Es1(A) is the lowest value 
Claim 7 is indefinite as to what is meant by the third compounds forms an aggregate. It is unclear with what the third compounds forms an aggregate and whether the third compound is a binder which when mixed with the first and second compounds forms and aggregate.
The terms “controlled to a short wavelength side” in claim 13 and “controlled long wavelength side” in claim 15 are relative terms which renders the claims indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification and claims do not make it clear as to determining what is considered the short or long wavelength side of the emission wavelength of the claimed composition.
The claimed composition is so indefinite that a proper search of the prior art cannot be made. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
1/18/22